               Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                               :       No. 3:20-cr-00243-JCH
                                                       :
v.                                                     :
                                                       :
SAMUEL KLEIN,                                          :
                                                       :
                         Defendant.                    :       May 19, 2021

     DEFENDANT’S SECOND MOTION TO MODIFY CONDITIONS OF RELEASE

          Defendant Samuel Klein, through the undersigned counsel, respectfully moves pursuant

to Fed. R. Crim. P. 47 and 18 U.S.C. § 3142(c)(3) for an order modifying the Order Setting

Conditions of Release, docketed on December 8, 2020 (ECF No. 6) (“Conditions of Release”), as

amended by Orders dated March 11, 2021 (ECF No. 54) and March 29, 2021 (ECF No. 66), as

follows: (1) to remove the condition of location monitoring (ECF No. 6 ¶ 7 (q)) and (2) to revise

the travel restrictions to permit out-of-state travel within the continental United States with

advanced notice to the U.S. Probation Office (id. ¶ 7(f)). The U.S. Probation Office supports this

motion. The Government does not object to this motion. A proposed order is attached.

          As grounds for this motion, Mr. Klein respectfully submits the following:

          1.      On December 8, 2020, Mr. Klein appeared before United States Magistrate Judge

Holly B. Fitzsimmons for initial presentment and arraignment. Mr. Klein pled not guilty to the

charges in the Indictment for violations of 18 U.S.C. §§ 2314 and 1957. Jury selection for trial is

currently scheduled to begin on January 10, 2022. (ECF No. 58.)

          2.      Mr. Klein was released pending trial on a surety bond and subject to special

conditions set forth in the Conditions of Release. At the time of Mr. Klein’s release, these

special conditions included home detention, travel restrictions, and location monitoring. (ECF

No. 6.)
            Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 2 of 7




       3.      On March 11, 2021, the Court modified the Conditions of Release by removing

the condition of home detention and replacing it with a curfew. The Court also amended the

travel restrictions to permit same-day travel outside of Connecticut with the advanced permission

of the U.S. Probation Office. (ECF Nos. 54 & 46.)

       4.      On March 29, 2021, the Court sua sponte further modified the Conditions of

Release in connection with Mr. Klein’s request for permission to travel to Jackson, Wyoming.

(ECF No. 66.) The Court changed the type of location monitoring to stand-alone GPS

monitoring, which also resulted in the removal of the daily curfew. (Id.)

       5.      As modified, the Conditions of Release currently provide that Mr. Klein is not to

leave the United States. Mr. Klein is permitted to travel out-of-state with the advanced

permission of Probation, but he must request approval from the Court for overnight travel

outside of Connecticut. Mr. Klein is also subject to stand-alone GPS monitoring, which allows

the U.S. Probation Office to monitor his location and verify his compliance with the conditions

of his release. Mr. Klein currently wears an electronic monitoring device on his ankle.

       6.      In the more than five months since his release pending trial, Mr. Klein has fully

complied with all Conditions of Release.

               a. Mr. Klein has surrendered his United States and Polish passports.

               b. During his three-month period of home confinement, Mr. Klein complied with

                  all home detention restrictions, which included requesting and obtaining

                  permission from his U.S. Probation Officer prior to leaving his residence for

                  any approved reason.

               c. Mr. Klein has abided by all supervision requirements during his pre-approved

                  out-of-state travel. To date, the Court has granted six requests for Mr. Klein




                                               -2-
            Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 3 of 7




                   to travel to Jackson, Wyoming, to manage construction at the Project Home

                   (ECF Nos. 18, 21, 31, 45, 67, and 70), and Mr. Klein has abided by all

                   supervision requirements during these trips. As directed by the Court, Mr.

                   Klein provided a detailed schedule of construction work in advance of the

                   travel, checked in daily with Probation, and alerted Probation to any revisions

                   to the construction work schedule. (ECF No. 67.)

       7.      Pursuant to the Bail Reform Act of 1984, the release of a person facing trial must

be under the “least restrictive” combination of conditions that will reasonably assure the

appearance of the person and the safety of the community. 18 U.S.C. § 3142(c)(1)(B). When

determining if the conditions of pre-trial release are the “least restrictive,” the court should

compare those conditions against the interests the government seeks to protect. United States v.

Salerno, 481 U.S. 739, 754 (1987). The court has broad discretion to amend the conditions of

pre-trial release. See 18 U.S.C. § 3142(c)(3).

       8.      In view of his record of compliance with the Conditions of Release, Mr. Klein

respectfully submits that it is appropriate at this time to remove his electronic location

monitoring device. Electronic monitoring via standalone GPS tracking is not necessary to ensure

his appearance or to protect the community. As evidenced by his conduct over the last five

months, Mr. Klein does not pose a risk of flight, and the Court has imposed sufficient other

conditions that will ensure his appearance in this case, including the surrender of his passports

and a surety bond. In addition, a Stop Notice has been filed with the U.S. Department of State

preventing Mr. Klein from applying for travel documents. Mr. Klein does not pose any danger

to the community. Modifying the Conditions of Release to remove his electronic location

monitoring device would also enable Mr. Klein to undertake physical activities which have been




                                                 -3-
            Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 4 of 7




limited by painful chaffing caused by the ankle bracelet, including long walks and running,

particularly in the warmer summer months.

       9.       In addition, Mr. Klein submits that it is appropriate at this time to modify his

travel restrictions in order to permit out-of-state travel within the continental United States—

including overnight travel—with advanced notice to the U.S. Probation Office. Pursuant to the

current Conditions of Release, Mr. Klein is permitted to travel out-of-state with advanced

permission from the U.S. Probation Office, but must seek permission from the Court for any

overnight out-of-state travel. Mr. Klein submits that it would ease the burden on the Court to

revise and simplify these conditions such that Mr. Klein can travel out-of-state within the

continental United States so long as he provides advanced notice to the U.S. Probation Office.

This will allow Mr. Klein to continue to, among other things, make trips to Jackson, Wyoming,

to continue work on the Project Home without filing motions with the Court. As set forth above,

Mr. Klein does not pose a risk of flight in light of his exemplary record of compliance with the

conditions of his release and the existence of other conditions that ensure his appearance in this

case. Mr. Klein will continue to provide the U.S. Probation Office any information that it

requests about his planned travel, such as an itinerary of anticipated construction work on the

Project Home.

       10.      U.S. Probation Officer Michael Jones supports this motion. Counsel for the

Government does not oppose this motion, so long as the Probation Office receives sufficient

advanced notice of overnight travel such that the Probation Office can inquire as to the

circumstances and raise any objections should the need arise.

       11.      Based on the foregoing, Mr. Klein respectfully requests that the Court enter an

order modifying the Conditions of Release to remove the condition of location monitoring and to




                                                -4-
          Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 5 of 7




revise the travel restrictions to permit out-of-state travel within the continental United States with

advanced notice to the U.S. Probation Office. A proposed order is attached.



                                                      DEFENDANT, SAMUEL KLEIN

                                                      By: /s/ Stanley A. Twardy, Jr.
                                                          Stanley A. Twardy, Jr. (ct05096)
                                                          Day Pitney LLP
                                                          One Stamford Plaza, 7th Floor
                                                          263 Tresser Boulevard
                                                          Stamford, CT 06901
                                                          Tel: (203) 977-7300
                                                          Fax: (866) 458-1037
                                                          satwardy@daypitney.com

                                                           Sara J. van Vliet (ct30690)
                                                           Day Pitney LLP
                                                           242 Trumbull Street
                                                           Hartford, CT 06103
                                                           Tel: (860) 275-0100
                                                           Fax: (860) 275-0343
                                                           svanvliet@daypitney.com




                                                -5-
         Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 6 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 19, 2021, a true and correct copy of the foregoing document
was filed with the Clerk of Court using the CM/ECF system which will send electronic
notification of such filing to all counsel of record.



                                                    /s/ Stanley A. Twardy, Jr.
                                                    Stanley A. Twardy, Jr. (ct05096)




                                             -6-
          Case 3:20-cr-00243-JCH Document 75 Filed 05/19/21 Page 7 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                             :       No. 3:20-cr-00243-JCH
                                                     :
v.                                                   :
                                                     :
SAMUEL KLEIN,                                        :
                                                     :
                       Defendant.                    :       _______________, 2021

                                              ORDER

       AND NOW, this _____ day of ______________ 2021, upon consideration of

Defendant’s Second Motion to Modify Conditions of Release, it is hereby

                                            ORDERED

that said motion is GRANTED.

       Accordingly, the Order Setting Conditions Of Release (ECF No. 6) is modified as

follows: to remove the condition of location monitoring (id. ¶ 7 (q)) and to revise the travel

restrictions to permit out-of-state travel within the continental United States with advanced

notice to the U.S. Probation Office (id. ¶ 7(f)).



                                                     BY THE COURT:



                                                     _____________________________
                                                     HON. JANET C. HALL
                                                     United States District Judge
